Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 5/24/2021 is acknowledged.  Examiner additionally contacted Richard Kim on 5/27/2021 to receive the species election.  Applicant elected Species 1c (Figure 3 embodiment) without traverse.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehmandoust et al. (US 6625901, “Mehmandoust”).
Mehmandoust teaches a method for drying a thin substrate comprising:

For Claim 1:
A method, comprising: 
immersing a wafer in a bath within a cleaning chamber (see Figures 3, 13-15, bath 194, steps 520, 530, & 540.  Column 10, 1-36); 
removing the wafer out of the bath through a solvent and into a gas within the cleaning chamber (see Figures 3, 13-16, chamber 144, IPA delivery manifold 410, steps 540 & 550. Column 10, lines 38-67.  Column 11, lines 1-40); 
determining a parameter value from the gas (see Figures 3 & 13, gas sensor 350, humidity sensor 356.  Column 8, lines 43-62); and 
performing remediation within the cleaning chamber in response to determining that the parameter value is beyond a threshold value (see MPEP 2111.04, “Contingent Limitations”).  Examiner interprets this step is not necessitated conditional/contingent upon the parameter value of the “determining” step (refer to “in response to determining that the parameter value is beyond at threshold value”). 

Examiner also interprets the remediation step(s) of claims 2-7 to also be contingent limitations (see MPEP 2111.04, “Contingent Limitations”):

For Claim 2:
The method of claim 1, wherein the remediation comprises re-immersing the wafer within the bath. 

For Claim 3:
The method of claim 1, wherein the remediation comprises changing a humidity level within the cleaning chamber. 

For Claim 4:
The method of claim 1, wherein the remediation comprises: removing the solvent and the gas from the cleaning chamber; and reintroducing the solvent and the gas into the cleaning chamber. 

For Claim 5:
The method of claim 1, wherein the remediation comprises: removing the gas from the cleaning chamber while leaving the solvent within the cleaning chamber, and reintroducing the gas into the cleaning chamber. 

For Claim 6:
The method of claim 1, wherein the remediation comprises changing a temperature of the gas. 

For Claim 7:
The method of claim 1, wherein the remediation comprises lowering the humidity of the cleaning chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20050091874) a semiconductor wafer cleaning/drying process which senses temperature or solvent vapor concentration in a drying space (see Figures 1-2, drying chamber 12, temperature sensing elements 28a-28c, solvent vapor concentration sensor 38a.  [0023], [0032]-[0033])  .  Kim et al. (US 20070157947) teaches drying a substrate by repeating supplying a dry gas mixture and inert gas (see [0016], [0050]).  Yi (US 20060005422) teaches an apparatus to dry substrates having a measuring unit which measures density of a dry gas, with said measurement being used to control the supply of said dry gas (see Figures 1, 7, 12-13, measuring unit 200.  [0010]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714